Citation Nr: 1302358	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  05-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from November 1966 to November 1968 that included service in the Republic of Vietnam from April 1967 to April 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for PTSD.

In April 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.

In May 2011, the Board recharacterized the Veteran's claim on appeal to include a claim for service connection for all currently diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App.  1 (2009).  At that time, the Board remanded the Veteran's claim to the RO for further development.  

In the May 2011 decision andremand, the Board noted that the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for pes planus was raised by the record in an August 2009 VA Form 21-4138, but not adjudicated by the Agency of Original Jurisdiction (AOJ) and referred that claim to the AOJ for appropriate action.  However, there is no indication that the AOJ has yet addressed this matter and it is again referred to the AOJ or appropriate action.


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has a psychiatric disability, including PTSD, a major depressive disorder (MDD), and a depressive disorder, not otherwise specified (NOS), that had its onset in or is otherwise related to his service. 

CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence by way of letters dated in August 2004 and June 2009.  The appellant was also asked to submit any evidence or information in his possession.  Moreover, he was advised about the criteria governing assignment of a rating and the effective date that could be assigned, should service connection be granted in the June 2009 letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claim.  Moreover, the evidence submitted by the Veteran since the beginning of this claim establishes that he received notice of each element required to substantiate the claim for service connection.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that the appellant's service medical records were associated with the claims file and his known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claim on appeal.

VA has a duty to obtain a medical examination or opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012).  The record shows that the appellant underwent VA examinations in September 2009 and August 2011 and the examination reports are contained in the claims folder.  A review of the examination reports reveals that thorough examinations of the appellant were accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board notes that, in November 2012, the Veteran's service representative raised objections with the August 2011 VA examiner's findings and requested that the case be remanded for a new VA examination.  The representative asserted that the VA examiner did not opine as to whether the Veteran suffered from PTSD during the pendency of the appeal, and did not proffer an opinion as to whether the Veteran's diagnosed depression was etiologically related to service.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In questioning the adequacy of the August 2011 VA PTSD examination, the appellant appears to be raising a general challenge to the professional competence of the VA examiner who conducted the examination.  The Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  The Board is entitled to assume the competence of a VA examiner.  Absent evidence or argument that called in to question a VA examiner's professional competence, it is not error for the Board to presume that a VA examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Absent some challenge to the expertise of a VA expert, there is no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.  Whereas the Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Neither the appellant nor his representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the August 2011 VA PTSD examination.  VA is explicitly and implicitly authorized to use its own employees as experts.  Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); 38 U.S.C. §§ 5103A(d), 7109(a) (West 2002); 38 C.F.R. § 20.901 (2012).  

An appellant challenging the expertise of a VA physician must set forth the specific reasons that the expert is not qualified to give an opinion.  Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010).  That has not happened in this case.  Neither the appellant or his representative have identified or submitted any evidence or argument that the VA examiner who conducted the August 2011 VA PTSD examination was not competent or lacked the professional medical training necessary to conduct a thorough psychological examination and report accurately the results of that examination.  Therefore, the argument presented is not persuasive.  Nor is there any requirement that VA establish the competence of any VA examiner prior to relying on the VA examination reports currently of record in adjudicating the Veteran's currently appealed claims.

The Board finds that the August 2011 VA PTSD examination report is adequate for rating purposes because it addresses fully all of the Veteran's contentions regarding his claimed psychiatric disabilities, describes completely his symptomatology, and make findings appropriate to the Rating Schedule.  38 C.F.R. § 4.2 (2012).  The Board further finds that a remand to obtain another VA examination would serve no purpose but to delay further the adjudication of the appellant's claim with no benefit flowing to him.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

During the course of this appeal, the appellant submitted documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

In May 2011, the Board remanded the Veteran's case to the RO for further development, which included sending the Veteran an appropriate notice letter and scheduling him for a VA examination.  There has been substantial compliance with that remand, as the Veteran was sent an appropriate letter in June 2011 and scheduled for a VA examination for PTSD in August 2011.

Therefore, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran contends that he has a psychiatric disorder, including PTSD, that was incurred during his active military service.  In written statements in support of his claim, including in August 2003, August 2004, August 2009, and June 2011, he reports that he was exposed to rocket and mortar fire while serving in Vietnam to which he attributes his psychiatric disorder.  Thus, the Veteran maintains that service connection is warranted for a psychiatric disability, including PTSD.  Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence preponderates against his claim and it must be denied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A Veteran is entitled to service connection for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2012).

Certain chronic diseases, such psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the diagnosis or etiology of psychiatric disabilities.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

Prior to July 13, 2009, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  38 C.F.R. § 4.125(a) (2012). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f)(3) (2012).

Where the claimed stressor is not is related to the veteran's fear of hostile military or terrorist activity, the evidence required to support the occurrence of an in-service stressor for PTSD varies depending on whether or not the veteran was engaged in combat with the enemy during service.  Where VA determines that the veteran did not engage in combat with the enemy the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  The requisite additional evidence may be obtained from sources other than the Veteran's service medical records.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Doran v. Brown, 6 Vet. App. 283 (1994).

Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor to produce PTSD is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f) (2012); Anglin v. West, 11 Vet. App. 361 (1998); Gaines v. West, 11 Vet. App. 353 (1998); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran reported stressors associated with his service during the Vietnam War. Service personnel records do not show his participation in combat and show that his awards and decorations include a Vietnam Service Medal, a National Defense Service Medal, a Vietnam Campaign Medal, and an Army Commendation Medal.  Thus, his statements, alone, do not establish the occurrence of the claimed in-service stressor.  However, he has described exposure to rocket and mortar fire and, in August 2009, the RO verified his exposure to such attacks.  Therefore, at least one of his alleged stressors has been verified.  The Board finds that the Veteran's report of exposure to stressful situations is consistent with the circumstances of his service.  The remaining question to be addressed is whether the Veteran has a confirmed diagnosis of PTSD, or another psychiatric disorder, that was incurred during active service. 

The service medical records do not show complaints or diagnosis of, or treatment for, any psychiatric disorder.  When examined for separation in October 1968, a psychiatric abnormality was not noted.

After service, VA treatment records show that the Veteran was variously diagnosed with PTSD and a MDD in 2003, and depression in 2004.

VA medical records and examination reports, dated from 1991 to 2011, show that, in February 2003, the Veteran was seen in the outpatient mental health clinic and complained of having depression for two to three years and nightmares for ten years.  He said that he sought treatment for his dreams in the early 1980s and was unsure of any medication prescribed, but was an inpatient for one month.  The Axis I diagnoses were a MDD and PTSD.

Results of a December 2004 PTSD screen include findings suggestive of depression, not PTSD.

In February 2005, the Veteran's VA primary care physician did not mention any psychiatric symtoms.  March 2005 VA medical records indicate that the Veteran told a social worker that he had frequent bad dreams but his VA primary care physician did not mention any psychiatric symtoms.

When seen in the VA outpatient clinic in July 2007, the Veteran complained to his primary care physician of having nightmares for which medication was prescribed.

In January 2008, a VA psychologist noted that the Veteran reported having flashbacks and nightmares.

May 2008 VA medical records indicate that the Veteran again complained of having nightmares to his primary care physician, and new medication was prescribed.  

The Veteran evidently stopped taking his prescribed medication on his own and it was prescribed again in July 2009.  The Veteran's primary care physician referred him to a clinic-based psychologist due to his nightmares who diagnosed insomnia with a need to rule out PTSD.

A September 2009 VA psychiatric report indicates that the examiner reviewed the Veteran's medical records and conducted a clinical evaluation.  The examiner found that the Veteran was considered a reliable historian.  The Veteran reported participating in day and night convoys in Vietnam and saw dead bodies that were decapitated but he was not shot at.  He was unable to recall much of his experience in Vietnam because it was so long ago.  The Veteran said "I can't remember a lot now" as to what he did after discharge.  He complained of having combat-related nightmares and intrusive thoughts of Vietnam, did not recall the duration or onset of his depressive symtoms, and denied combat-related flashbacks.  The Veteran had nightmares and a mild startle response but did not recall when his symtoms started.  He had anhedonia.  The Veteran gambled as a "business" and said he usually won and helped support his family.

As to his past psychiatric history, the Veteran said that in the mid 1980s, possibly 1985, he was privately hospitalized for about a month after a nurse at his employer's company told him he had issues with people and could not get along with others.  He did not recall if discharge medications were prescribed, he returned to work, and was reassigned to another area.  He was seen by VA starting in February 2003.

Upon clinical evaluation, the Axis I diagnosis was a depressive disorder, NOS and a need to rule out a cognitive disorder, NOS.  According to the VA examiner, while the Veteran reported symtoms of PTSD, he did not meet DSM-IV-TR diagnostic criteria for that disorder.  He did not meet criteria C for a diagnosis of PTSD.  He denied avoiding thoughts, feelings, and conversations about the trauma.  When he was around other people who are talking about the war, he was able to actively participate in a discussion about it.  The examiner noted that crowds did not cause the Veteran distress and he regularly participated in gambling activities and attended church.  He denied feeling detached from others and said he was close to his wife and siblings.  The VA examiner stated that the Veteran had depressive symtoms as noted by decreased concentration and libido, irritability, depressed mood, and decreased sleep and appetite.  

The VA examiner also found that the Veteran was queried several times regarding the duration of his depression in relation to his military service and was unable to give an account of that.  To his recollection, his first contact with mental health care was in the mid 1980s when he was hospitalized.  The VA examiner opined that the Veteran did not meet criteria or PTSD and had depressive symtoms, the onset of which was unclear by history provided by the Veteran and by chart review.  Likely, onset of symtoms was in the mid-1980s which led to his hospitalization.  Further, the examiner found no evidence that the Veteran's depression began within one year of his service separation in 1968.  The Veteran said he could not recall the duration or date of onset of his symtoms.

In November 2010, a VA clinic psychologist noted the Veteran's poor recall.

In February 2011, the Veteran was seen by a VA clinic psychologist and complained of sleep difficulty and thoughts of Vietnam.  A consult was issued to the PTSD clinic, but he did not keep the appointment.  When seen by the psychologist in April 2011, the Veteran said he forgot the PTSD appointment and another consult was issued.  In August 2011, the Veteran attended a PTSD education group therapy session.

An August 2011 VA outpatient PTSD individual assessment indicates that a social worker concluded that the Veteran had enough PTSD symtoms for treatment but he declined to enter treatment at that time.

In August 2011, the Veteran underwent VA examination for PTSD.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  While the examiner checked "yes" to the Veteran now having or ever being diagnosed with PTSD, the examiner found that his only current Axis I diagnosis was a depressive disorder, NOS.  As to the Veteran's mental health history, the VA examiner said that the Veteran was not a good informant in that he often said that he could not recall details from the past.  The examiner further stated that the Veteran's poor recall was noted at the time of his September 2009 VA examination for PTSD and also by the psychologist who saw him in November 2010. 

From the Veteran's statements, and a review of the record, the VA examiner noted that he was psychiatrically hospitalized in the mid-1980s for about a month upon referral by a nurse at International Harvester due to his difficulty in getting along with people.  He could not recall his diagnosis at that time or whether he received medication for follow-up care.  The examiner reviewed the Veteran's VA mental health treatment, started in February 2003.

As to PTSD diagnostic criteria, the VA examiner found that the Veteran was exposed to a traumatic event and responded with intense fear, helplessness or horror (Criterion A).  He reexperienced the event through recurrent and distressing images, thoughts, and dreams (Criterion B).  The Veteran demonstrated persistent avoidance of stimuli associated with the trauma by avoiding activities, people or places that aroused recollection of the trauma (Criterion C).  He had persistent symtoms of increased arousal that included sleep and concentration difficulty (Criterion D).  His symtoms lasted more than one month (Criterion E).  The VA examiner found that the PTSD symtoms described above did NOT cause clinically significant stress or social or occupational impairment (Criterion F).  The Veteran's symtoms included nightmares, a depressed mood, chronic sleep impairment, and impaired short and long term memory.

In the VA examiner's opinion, the Veteran did not meet the full criteria for a diagnosis of PTSD at that time.  The VA psychologist explained that the stressors reported, specifically seeing dead bodies at the side of the road and being shot at by enemy forces while serving in Vietnam from April 1967 to April 1968, were consistent with his having experienced or witnessed events that involved actual or threatened death or serious injury to oneself or others and met Criterion A for a diagnosis of PTSD.  

The Veteran reported having frequent nightmares for almost twenty years, some combat-related, and reported thinking about his experiences in Vietnam and making a deliberate effort to put those thoughts out of his mind that met criterion B for a diagnosis of PTSD.  He reported avoiding areas of the city in which he would likely encounter Vietnamese citizens.  The Veteran did not report any other current symtoms that appeared consistent with avoidance of stimuli associated with the trauma.  Thus Criterion C for a diagnosis of PTSD was not met.  Criterion D was met by the Veteran's report of sleep and concentration difficulty.

As to the diagnosis of a MDD, the VA examiner found that the Veteran did not currently meet the criteria for that disorder nor was there indication in his medical record of his having met the criteria for that disorder since 2003.

The VA examiner opined that the Veteran met the criteria for a diagnosis of Depressive Disorder, NOS.  The examiner found that there was indication in the Veteran's medical record that he intermittently complained of having a depressed mood for many years.  Currently he voiced no complaint, said that he was used to it, and did what he needed to control it.  

According to the VA examiner, the onset of the Veteran's depressive disorder could not be accurately assessed due to his inability to provide accurate information with regard to his personal history.  However, he had consistently reported that his first treatment for any type of mental issue was his hospitalization in the mid-1980s, at least a decade and after his time in military service.  Therefore, the Veteran's psychiatric disorder was deemed less likely than not, less than a 50 percent probability, caused by, or the result of, his service.  Finally, the examiner commented that the etiology of the Veteran's diagnosed Depressive Disorder, the only psychiatric diagnosis made at the conclusion of the examination, could not be determined without resort to speculation."

The Veteran has contended that service connection should be granted for PTSD.  The record demonstrates that no PTSD was found in service or on separation from honorable active service.  

Moreover, on VA examinations after the Veteran's separation from service, there was no showing that the Veteran had PTSD.  In the absence of proof of a current PTSD disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD is warranted.

Although the most recent VA examination reports, from September 2009 and August 2011, do not show any evidence of PTSD, the Board finds that the Veteran has had PTSD pathology during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (there is a current disability for VA purposes when an appellant has a disability at the time a claim is filed or during the pendency of that claim).  The VA medical records during the pendency of the Veteran's claim show his report of avoidance of reminders of the traumatic events and avoidance of crowds that was evidently ended at the time of the September 2009 and August 2011 VA examinations.

The August 2011 VA examiner expressly stated that the Veteran did not meet the criteria for PTSD.  The examiner explained that the Veteran met criteria A, B, and D, but did not meet criterion C for a diagnosis of PTSD.  The Veteran reported avoiding areas of the city in which he would likely encounter Vietnamese citizens but did not report any other current symtoms that would appear consistent with avoidance of stimuli associated with the trauma.  The August 2011 VA examiner's opinion is entirely consistent with that of the September 2009 VA examiner who similarly concluded that the Veteran did not meet the diagnostic criteria for PTSD.  In short, no medical opinion or other medical evidence showing that the Veteran currently has PTSD has been presented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds those exmaination reports more persuasive than any other evidence which may have recorded a diagnosis of PTSD, by report, without an explanation as to how the criteria under DSM-IV were fully met for that disability.  Therefore, the Board finds that the most persuasive evidence shows that a diagnosis of PTSD is not warranted.  Without a diagnosed PTSD disability, the Board must deny the Veteran's claim.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Veteran has also contended that service connection should be granted for a psychiatric disability, variously diagnosed as a major depressive disorder and a depressive disorder, NOS.

The Board finds that the evidence of record is against a finding that the Veteran warrants a diagnosis of major depressive disorder.  In August 2011, the VA examiner said that the Veteran was not found to meet the criteria for that disorder nor was there indication in his medical record of his having met the criteria for this disorder since 2003.  The Board finds that evidence highly persuasive and more persuasive than any other report that may have recited the diagnosis without exploring whether each criterion for the diagnosis pursuant to DSM-IV was met.

Although the most recent VA examination reports, from September 2009 and August 2011, do not show any evidence of a MDD, the Board finds that the Veteran has had MDD pathology during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the VA medical records during the pendency of the Veteran's claim in 2003 show the Veteran's report of depressive symptomatology that was evidently ended at the time of the September 2009 and August 2011 VA examinations.  To the extent that any reports diagnose MDD, the Board finds that diagnosis is outweighed by the thorough discussion of the August 2011 examiner who found that not only was the diagnosis not warranted at that time, a review of the record indicated that diagnosis of MDD was not warranted during the recorded treatment of the Veteran. 

In short, the Board finds that the competent evidence is against a finding that the Veteran warrants a diagnosis of MDD.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a diagnosed MDD, the Board must deny the Veteran's claim.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

The record also shows that the Veteran currently has a diagnosis of depressive disorder, NOS.  However, the Board finds that a preponderance of the evidence is against a finding that it was present in service, otherwise related to service, or is a psychosis that manifested within the first post service year.  There were no findings of psychiatric disability in the service medical records.  The psychiatric examination was normal on separation from service in 1968, and the first post-service report of psychiatric treatment was reportedly in the 1980s, more than 15 years after the Veteran's separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Mense v. Derwinski, 1 Vet. App. 354 (1991).  

When the Veteran was seen in the VA outpatient clinic in February 2003, history pointed to a recent onset of psychiatric symptomatology.  He reported hospitalization for treatment of his nightmares in the mid 1980s, nightmares for ten years, and the onset of depression two or three years earlier.  The Veteran reported no problems from his period of service.  The August 2011 VA examiner found that the Veteran was not a good informant and that his poor recall was noted by the September 2009 VA examiner and a psychologist in November 2010.  The examiners commented that the Veteran provided little detail regarding his mental health history.

The August 2011 VA examiner opined that, while it was difficult to determine the onset of the Veteran's symtoms, the record of evidence suggested symtoms beginning in the 1980s.  The VA examiner provided a clear rationale for the opinion.  The examiner explained that the Veteran consistently reported that his first treatment for any type of mental issue was his mid-1980s hospitalization, nearly fifteen years after his discharge from military service.  Thus, in the VA examiner's opinion, the Veteran's psychiatric disorder was less likely than not, less than 50 percent 50 probability, caused by or the result of military service.  There is no competent medical opinion of record to contradict that VA examiner's conclusion, which the Board finds to be highly persuasive and probative.

The Board accepts the August 2011 VA examiner's opinion as being the most probative medical evidence on the subject, as it was based on a review of all historical records, and contains detailed rationale for the medical conclusion that the Veteran's depressive disorder was not incurred in his active military service.  Boggs v. West, 11 Vet. App. 334 (1998).

The Board observes that the August 2011 VA examiner also said that the etiology of the Veteran's diagnosed Depressive Disorder, NOS, the only psychiatric diagnosis made at the conclusion o the examination, could not be determined without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (Board can rely on an examiner's conclusion that an etiology opinion would be speculative if the examiner explains the basis for that opinion or the basis must otherwise be apparent in the Board's review of the evidence).  

Here, the basis for the VA examiner's comment is clearly apparent to the Board.  There is simply no objective evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that any depresive disorder, NOS, had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In fact, he repeatedly told treating clinicians that his first treatment for any type of mental issue was his mid-1980s hospitalization, nearly fifteen years after his discharge from military service.  In addition, the Veteran was repeatedly found to be a poor historian, often stating that he did not remember details pertinent to an examiner providing an etiology opinion.  Moreover, when evaluated in the VA outpatient clinic in February 2003, he reported that he started feeling depressed two or three years earlier and had disturbing dreams for at least 10 years that became more frequent about two or three years earlier.  In view of the absence of findings of pertinent pathology in service, the first suggestion of pertinent disability many years after active duty, and the Veteran's inability to provide details of his history of symptomatology, the Board finds that relating the claimed depressive disorder, NOS, disability to any in-service event would certainly be speculative.  38 C.F.R. § 3.102 (2012).  

In short, no medical opinion or other medical evidence relating the Veteran's depressive disorder, NOS, to service or any incident of service has been presented.

The Board has considered the Veteran's contention that a relationship exists between his claimed psychiatric disorder and his period of military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2012).  

The Veteran is competent to attest to his symptomatology related to his PTSD and depression.  However, to the extent he is claiming that psychiatric symptoms are related to service, he is not credible.  Anxiety and depression were not noted in any of his service treatment records, including his period of service in Vietnam, and, despite his contentions that he had experienced depression related to service, the first post service report of any complaint of mental health problems was from the mid-1980s, nearly 15 years after the Veteran's separation from active service.  Finally, statements offered from the Veteran in 2003 for the purposes of seeking medical care show that he did not begin to experience symptoms until approximately 1990 (nightmares) or 2000 (depression symtoms), thus more than 30 years after separation from service.  The Board has weighed the Veteran's statements as to psychiatric disability onset with the medical evidence of record, to include the service treatment records and post-service medical evidence and, after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.

The Veteran is not competent to provide an opinion that underlying psychiatric disability exhibited by stress, nightmares, and depression is due to service, to include his service in the Republic of Vietnam, as he does not have the requisite medical expertise.  

In sum, the Board is left with no documented complaints or findings of a psychiatric disorder in service, no reported subjective complaints of a psychiatric disorder until approximately 15 years after the Veteran's military service, no reported findings of psychiatric problems until approximately 15 years after his separation from military service, and VA medical opinions to the effect that he does not have PTSD or a major depressive disorder, but had a depressive disorder, NOS, and that it was less likely as not that his claimed mental condition to include a depressive disorder was caused by or a result of military service. 

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim for service connection for a psychiatric disability including PTSD. 

While the Veteran maintains that he has a psychiatric disability, including PTSD, due to military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnoses and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997); Bostain v. West, 11 Vet. App. 124 (1998).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a dry skin on his hands, he is not competent to provide evidence as to more complex medical questions, as is the case here.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran is competent to state that he had pertinent symptoms in service and that they continued since then.  However, he has not done this.  In his initial claim for pertinent disability; he did not indicate that they had their onset in service or that they had been symptomatic since active duty.  A clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a psychiatric disability, including PTSD, and his claim must be denied.  The Board finds that a preponderance of the evidence is against the claim, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001) 


ORDER

Service connection for a psychiatric disability, including PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


